DETAILED ACTION
This Office Action is responsive to the Amendment filed 28 June 2022.  Claims 1-

4 and 6-20 are now pending.  The Examiner acknowledges the amendments to claims 

1, 3, 4, 6, 10-12, 14, 17 and 18, as well as the cancellation of claim 5.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: at line 5 of claim 1, “tag; wherein” should apparently read –tag, wherein--; at line 2 of claim 10, “said plurality of witness station” should apparently read –said plurality of witness stations--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vertatschitsch et al. (U.S. Pub. No. 2006/0093089).  Regarding claims 1 and 3, Vertatschitsch et al. (hereinafter Vertatschitsch) discloses a system comprising: a) a tag 40a-c, said antenna of said tag comprising a coil antenna (Fig. 11A, [0061] and [0099]), wherein said tag emits sidebands at defined frequencies upon activation by a magnetic field ([0064] and [0099]); b) a remote activation device 10/1000 that generates a magnetic field within a region of the tag [0064], wherein said remote activation device 10/1000 comprises a pad/panel configured to be placed under a patient having said tag embedded in said patient ([0140]-[0144] and Fig. 1; the pad/panel could be placed under the area of the patient in Fig. 1 where the support table is shown to extend further out from its base); and c) a plurality of witness stations (plurality of coils of sensor assembly 70) ([0064] and [0065]), each said witness station comprising an antenna configured to detect said sidebands [0065].  Regarding claim 2, said tag 40a-c emits said sidebands at frequencies defined by a number programmed into a counter in said tag (tag is capable of doing so – [0064]). Regarding claim 4, said remote activation device 10 comprises an excitation coil (plurality of coils ([0064] and [0065]).  Regarding claim 6, said pad/panel further comprises said plurality of witness stations (plurality of coils of sensor assembly 70) ([0064], [0065] and [0140]).  Regarding claim 11, the system further comprises a computer system that receives information from said plurality of witness stations and generates information about a position of said tag ([0066] and [0067]).  Regarding claim 18, Vertatschitsch discloses a method of identifying a position of a tag, comprising: a) providing the system of Claim 1; b) placing the tag in a human subject [0061]; c) generating a magnetic field with the activation device 10/1000 ([0064] and [0099]); and d) identifying a position of said tag in said human subject by collecting information emitted from said tag with said witness stations ([0064]-[0066]).  Regarding claim 19, said position comprises relative location of said tag to a medical device ([0095] and [0077]).  Regarding claim 20, said position comprises distance of said tag to a medical device ([0095] and [0077]).
Regarding claim 12, Vertaschitsch discloses a system comprising: a) a tag (one of 40a-c [0061]); b) an emitter attached to a medical device (one of 40a-c) [0095]; c) a remote activation device 10/1000 that generates a magnetic field within a region of the tag and the emitter ([0064] and [0099]); and d) a plurality of witness stations (field sensors 70), each said witness station comprising an antenna configured to detect information [0065]: i) emitted from said tag or changes in a magnetic field generated by said remote activating device in response to said tag; and ii) emitted from said emitter or changes in a magnetic field generated by said remote activation device in response to said emitter ([0079], [0064], [0065] and [0099]). Regarding claim 13, said tag (one of 40a-c) emits sidebands at frequencies defined by a number programmed into a counter in said tag (tag is capable of doing so – [0064]). Regarding claim 14, said remote activation device 10/1000 comprises a pad/panel configured to be placed under a patient having said tag embedded in said patient ([0140]-[0144] and Fig. 1; the pad/panel could be placed under the area of the patient in Fig. 1 where the support table is shown to extend further out from its base). Regarding claim 15, said pad/panel further comprises said plurality of witness stations (plurality of coils of sensor assembly 70) ([0064], [0065] and [0140]). Regarding claim 16, said emitter (one of 40a-c) comprises an antenna (Fig. 11A, [0061] and [0099]), wherein said emitter emits sidebands at defined frequencies upon activation by a magnetic field (emitter is capable of doing so – [0064]).  Regarding claim 17, the system comprises two of said emitter (two of 40a-c), said two emitters positioned to permit said witness stations to detect orientation of said medical device relative to said tag (capable of doing so – [0080]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vertatschitsch et al. (U.S. Pub. No. 2006/0093089) in view of Bock et al. (U.S. Pub. No. 2004/0199067).  Regarding claim 7, Vertatschitsch discloses the invention as claimed, see rejection supra; however Vertatschitsch fails to disclose wherein said witness stations comprise a lock-in amplifier tuned to a frequency of said sidebands.  Bock et al. (hereinafter Bock) discloses a system for measuring the position and orientation of a device within a patient, wherein a lock-in amplifier is connected with a detector, or “witness station” in order to eliminate unwanted effects of signal fluctuations (see Abstract and [0056]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lock-in amplifier with a witness station or detector, as taught by Bock, in a system for locating a medical device/tag within a patient as suggested by Vertatschitsch as Bock discloses a lock-in amplifier which passes a signal therethrough from a detector enables reduction of signal fluctuations and a more accurate measurement of a positioning of the device/tag ([0056] of Bock).  
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vertatschitsch et al. (U.S. Pub. No. 2006/0093089).  Regarding claim 8, Vertatschitsch discloses the invention as claimed, see rejection supra; however Vertatschitsch fails to disclose wherein each witness station comprises a plurality of antennas. Vertatschitsch discloses a plurality of coils (antennas) of sensor assembly 70 ([0064] and [0065]) for enabling location of the tags and averaging over the signals in order to reduce noise ([0064]-[0066]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional antennas as Vertatschitsch suggests a plurality of antennas to more precisely locate a target and reduce noise ([0064]-[0066]).  Regarding claim 9, each of said witness station antennas feed a receiver channel that is time-division multiplexed [0064] and [0066]).  Regarding claim 10, said plurality of antennas (coils) within at least one of said plurality of witness stations are arranged in an orthogonal manner to each other (Fig. 17).

Terminal Disclaimer
8.	The terminal disclaimer filed on 28 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,987,097 and U.S. Patent No. 10,245,119 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
9.	Applicant’s arguments filed 28 June 2022 with respect to the rejection of claims 3-6 and 10-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 3-6 and 10-20 under 35 U.S.C. 112(b) has been withdrawn.  

10.	Applicant’s arguments filed 28 June 2022 with respect to the rejection of claims 1-6 and 11-20 under 35 U.S.C. 102(a)(1) citing Vertatschitsch have been fully considered and are not persuasive.  Regarding claim 1, Applicant contends that Vertatschitsch does not disclose a remote activation device that generates a magnetic field and wherein the remote activation device comprises a pad configured to be placed under a patient but instead discloses a localization system including an excitation source and sensory assembly positioned above a patient.  However, this argument is not persuasive.  The remote activation device 10/1000 of Vertatschitsch generates a magnetic field (pulsed magnetic field; [0064] and [0099]), and the pad/panel of Vertatschitsch could be placed under the area of the patient in Fig. 1 where the support table is shown to extend further out from its base.  
Regarding claim 12, Applicant contends that none of the markers 40a-c of Vertatschitsch are attached to a medical device.   However, this argument is not persuasive.  Paragraph [0095] discloses wherein one of markers 40a-c (which is also an emitter) is attached to a delivery device 800 [0095] which can be a catheter [0091].  In view of the foregoing, the rejection of claims 1-6 and 11-20 under 35 U.S.C. 102(a)(1) citing Vertatschitsch has been maintained.  
11.	Applicant’s arguments filed 28 June 2022 with respect to the rejection of claims 7-10 under 35 U.S.C. 103 are contingent upon those presented with respect to the rejection under 35 U.S.C. 102(a)(1) citing Vertatschitsch, which is maintained for the reasons noted above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE H MATTHEWS/
Primary Examiner, Art Unit 3735